       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20   PageID.157   Page 1 of 21




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

        GEORGE GALAITSIS and
        GIOANNIS J. (a/k/a JOHN)
        SKARAKIS,
                         Plaintiffs,
                   vs.                         Case No. 4:19-cv-13792
                                               Hon. Matthew F. Leitman
        BETA CAE SYSTEMS                       Mag. Judge: Michael J. Hluchaniuk
        INTERNATIONAL AG, a Switzerland
        Company, and JENNIFER
        ATHANASIADIS, an individual,
                         Defendants.

        David A. Lawrence (P48630)             Mark A. Aiello (P43012)
        Sarah Heisler Gidley (P53764)          Norman C. Ankers (P30533)
        COUZENS, LANSKY, FEALK,                Jeffrey S. Kopp (P59485)
        ELLIS, ROEDER & LAZAR, P.C.            FOLEY & LARDNER LLP
        39395 W. Twelve Mile Rd., Suite 200    500 Woodward Avenue, Suite 2700
        Farmington Hills, Michigan 48331       Detroit, MI 48226-3489
        (248) 489-8600                         313.234.7100
        david.lawrence@couzens.com             maiello@foley.com
        sarah.gidley@couzens.com               nankers@foley.com
        Attorneys for Plaintiffs               jkopp@foley.com
                                               Attorneys for Defendant BETA CAE
                                               SYSTEMS INTERNATIONAL AG

                                               Robert L. Avers (P75396)
                                               DICKINSON WRIGHT PLLC
                                               350 S. Main Street, Suite 300
                                               Ann Arbor, MI 48104
                                               (734) 623-1672
                                               ravers@dickinsonwright.com
                                               Attorneys for Defendant Jennifer
                                               Athanasiadis




4816-3027-4736.3
       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20       PageID.158    Page 2 of 21




          DEFENDANT BETA CAE SYSTEMS INTERNATIONAL AG’S ANSWER
          AND AFFIRMATIVE DEFENSES TO FIRST AMENDED COMPLAINT

                   Defendant BETA CAE Systems International AG (“Defendant” or “BETA

        SWISS”), by and through its attorneys, Foley & Lardner LLP, states as follows for

        its Answer and Affirmative Defenses to the First Amended Complaint by Plaintiffs

        George Galaitsis and John Skarakis:

          FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY

                   1.   BETA SWISS admits that BETA CAE SYSTEMS U.S.A., INC.

        (“BETA USA”) is a Michigan corporation with its principal office in Farmington,

        Hills, Oakland County, Michigan. BETA SWISS denies all other allegations

        contained in paragraph 1 of the Complaint because they are not true. Not all parties

        to this action are shareholders of BETA USA.

                   2.   BETA SWISS admits the allegations contained in paragraph 2 of the

        Complaint.

                   3.   BETA SWISS admits the allegations contained in paragraph 3 of the

        Complaint.

                   4.   BETA SWISS admits the allegations contained in paragraph 4 of the

        Complaint.

                   5.   BETA SWISS admits the allegations contained in paragraph 5 of the

        Complaint.



                                                  2
4816-3027-4736.3
       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20            PageID.159    Page 3 of 21



                   6.    BETA SWISS lacks knowledge or information sufficient to form a

        belief about the truth of the allegations contained in paragraph 6 of the Complaint.

                   7.    The allegation in paragraph 7 of the Complaint states a legal conclusion

        for which an answer is not warranted.

                   8.    The allegation in paragraph 8 of the Complaint states a legal conclusion

        for which an answer is not warranted.

                   9.    BETA SWISS admits the allegations contained in paragraph 9 of the

        Complaint.

                   10.   The allegation in paragraph 10 of the Complaint states a legal

        conclusion for which an answer is not warranted.

                   11.   BETA SWISS admits the allegations contained in paragraph 11 of the

        Complaint.

                   12.   BETA SWISS admits the allegations contained in paragraph 12 of the

        Complaint.

                   13.   BETA SWISS admits the allegations contained in paragraph 13 of the

        Complaint.

                                             BACKGROUND

                   14.   Defendant BETA SWISS incorporates by reference the answers in all

        preceding paragraphs as if more fully set forth herein.

                   15.   BETA SWISS admits to the allegations contained in paragraph 15 of



                                                     3
4816-3027-4736.3
       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20        PageID.160    Page 4 of 21



        the Complaint.

                   16.   BETA SWISS denies the allegations contained in paragraph 16 of the

        Complaint because they are untrue. Galaitsis and Skarakis were not founding

        shareholders of BETA USA, they were employees of BETA USA.

                   17.   BETA SWISS admits the allegations contained in paragraph 17 of the

        Complaint.

                   18.   BETA SWISS admits the allegations contained in paragraph 18 of the

        Complaint.

                   19.   BETA SWISS admits the allegations contained in paragraph 19 of the

        Complaint.

                   20.   BETA SWISS admits the allegations contained in paragraph 20 of the

        Complaint.

                   21.   BETA SWISS lacks knowledge or information sufficient to form a

        belief about the truth of the allegations contained in paragraph 21 of the Complaint.

                   22.   Upon information and belief, BETA SWISS admits the allegations

        contained in paragraph 22 of the Complaint.

                   23.   BETA SWISS lacks knowledge or information sufficient to form a

        belief about the truth of the allegations contained in paragraph 23 of the Complaint.

                   24.   BETA SWISS denies the allegations contained in paragraph 24 of the

        Complaint because they are untrue.



                                                   4
4816-3027-4736.3
       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20        PageID.161    Page 5 of 21



                   25.   BETA SWISS admits the allegations contained in paragraph 25 of the

        Complaint.

                   26.   BETA SWISS admits the allegations contained in paragraph 26 of the

        Complaint.

                   27.   BETA SWISS admits the allegations contained in paragraph 27 of the

        Complaint.

                   28.   BETA SWISS admits the allegations contained in paragraph 28 of the

        Complaint.

                   29.   BETA SWISS denies the allegations contained in paragraph 29 of the

        Complaint because this was not true at all times relevant to this Complaint.

                   30.   BETA SWISS lacks knowledge or information sufficient to form a

        belief about the truth of the allegations contained in paragraph 30 of the Complaint.

                   31.   BETA SWISS admits the allegations contained in paragraph 31 of the

        Complaint.

                   32.   BETA SWISS admits the allegations contained in paragraph 32 of the

        Complaint.

                   33.   BETA SWISS admits the 2007 gross revenue of BETA USA. BETA

        SWISS denies all other allegations in paragraph 33 of the Complaint because they

        are untrue. BETA USA never made a profit and BETA USA’s growth lagged behind

        the growth of its peer group.



                                                   5
4816-3027-4736.3
       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20         PageID.162   Page 6 of 21



                   34.   BETA SWISS admits the allegations in paragraph 34 of the Complaint.

                   35.   BETA SWISS admits the allegations in paragraph 35 of the Complaint.

                   36.   BETA SWISS admits the allegations in paragraph 36 of the Complaint.

                   37.   BETA SWISS admits the allegations in paragraph 37 of the Complaint.

                   38.   BETA SWISS denies the allegations in paragraph 38 of the Complaint

        because they are untrue.

                   39.   BETA SWISS admits that BETA GREECE had no ownership interest

        in BETA USA. BETA SWISS denies the remaining allegations contained in

        paragraph 39 of the Complaint because they are untrue.

                   40.   BETA SWISS denies the allegations in paragraph 40 of the Complaint

        because they are untrue.

                   41.   BETA SWISS denies the allegations contained in paragraph 41 of the

        Complaint because they are untrue.

                   42.   BETA SWISS denies the allegations contained in paragraph 42 of the

        Complaint because they are untrue.

                   43.   BETA SWISS admits the 2013 gross revenue of BETA USA. BETA

        SWISS denies all other allegations in paragraph 43 of the Complaint because they

        are untrue. BETA USA never made a profit and BETA USA’s growth lagged behind

        the growth of its peer group.

                   44.   BETA SWISS lacks knowledge or information sufficient to form a



                                                   6
4816-3027-4736.3
       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20        PageID.163    Page 7 of 21



        belief about the truth of the allegations contained in paragraph 44 of the Complaint.

                   45.   BETA SWISS denies the allegations contained in paragraph 45 of the

        Complaint because they are untrue.

                   46.   BETA SWISS denies the allegations contained in paragraph 46 of the

        Complaint because they are untrue.

                   47.   BETA SWISS denies the allegations contained in paragraph 47 of the

        Complaint because they are untrue.

                   48.   BETA SWISS denies the allegations contained in paragraph 48 of the

        Complaint because they are untrue.

                   49.   BETA SWISS admits that Ford directly paid BETA GREECE and then

        BETA GREECE would send BETA USA its distribution fee. This was in accordance

        with the 2014 amended Distribution Agreement signed by both parties regarding

        Locally Supported Licenses, as it was further complemented by the 2016 amended

        Distribution Agreement signed by both parties regarding Inter-territorial Licenses.

        BETA SWISS denies the remaining allegations contained in paragraph 49 of the

        Complaint because they are untrue.

                   50.   BETA SWISS denies the allegations contained in paragraph 50 of the

        Complaint because they are untrue.

                   51.   BETA SWISS admits the allegations contained in paragraph 51 of the

        Complaint.



                                                   7
4816-3027-4736.3
       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20          PageID.164     Page 8 of 21



                   52.   BETA SWISS admits the allegations contained in paragraph 52 of the

        Complaint.

                   53.   BETA SWISS admits the allegations contained in paragraph 53 of the

        Complaint.

                   54.   BETA SWISS admits that it had no ownership interest in BETA USA

        at this time, and that Jennifer was a shareholder in both companies. BETA SWISS

        denies the remaining allegations in paragraph 54 because they are untrue.

                   55.   BETA SWISS denies the allegations contained in paragraph 55 because

        they are untrue.

                   56.   BETA SWISS denies the allegations contained in paragraph 56 because

        they are untrue.

                   57.   BETA SWISS admits that in 2018, BETA SWISS adjusted the

        distribution fees in accordance with the relevant provision included in the initial

        2011 Distribution Agreement, as this was also reinstated in the amendment to the

        2011 Distribution Agreement signed by both parties on January 5, 2017, and in

        alignment with its pricing policy applied uniformly to all of its distributors globally.

        BETA SWISS denies the remaining allegations contained in paragraph 57 of the

        Complaint because they are untrue.

                   58.   BETA SWISS admits that FCA directly paid BETA SWISS and then

        BETA SWISS would send BETA USA its distribution fee. This was in accordance



                                                   8
4816-3027-4736.3
       Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20         PageID.165   Page 9 of 21



        with the 2016 amended Distribution Agreement signed by both parties regarding

        Inter-territorial Licenses. BETA SWISS denies the remaining allegations contained

        in paragraph 58 because they untrue.

                   59.   BETA SWISS denies the allegations contained in paragraph 59 of the

        Complaint because they are untrue.

                   60.   BETA SWISS denies the allegations contained in paragraph 60 of the

        Complaint because they are untrue.

                   61.   BETA SWISS admits loaning BETA USA $2.2 million. BETA SWISS

        denies the remaining allegations in paragraph 61 of the Complaint because they are

        untrue.

                   62.   BETA SWISS denies the allegations contained in paragraph 62 of the

        Complaint because they are untrue.

                   63.   BETA SWISS denies the allegations contained in paragraph 63 of the

        Complaint because they are untrue. BETA SWISS offered to purchase 100% of

        BETA USA’s stock, and not just select shares as paragraph 63 implies.

                   64.   BETA SWISS denies the allegations contained in paragraph 64 because

        they are untrue.

                   65.   BETA SWISS admits that it purchased Jennifer’s BETA USA stock in

        November 2018. BETA SWISS denies the remaining allegations contained in

        paragraph 65 because they are untrue.



                                                   9
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20          PageID.166   Page 10 of 21



                   66.   BETA SWISS admits that after November 2018, it was the majority

        shareholder of BETA USA. BETA SWISS denies all remaining allegations

        contained in paragraph 66 because they are untrue.

                   67.   BETA SWISS admits the allegations contained in paragraph 67 of the

        Complaint.

                   68.   BETA SWISS denies the allegations contained in paragraph 68 of the

        Complaint because they are untrue. Plaintiffs were removed from the Board of

        Directors on October 12, 2019.

                   69.   BETA SWISS denies the allegations contained in paragraph 69 of the

        Complaint because they are untrue. BETA USA’s Bylaws were amended on

        October 12, 2019.

                   70.   BETA SWISS denies the allegations contained in paragraph 70 of the

        Complaint because they are untrue. BETA USA’s Board of Directors terminated

        Plaintiffs’ employment, and not BETA SWISS.

               COUNT I – SHAREHOLDER OPPRESSION PURSUANT TO MCL
                    450.1489 (AGAINST JENNIFER ATHANASIADIS)

                   71.   Defendant BETA SWISS incorporates by references the answers in all

        preceding paragraphs as if more fully set forth herein.

                   72.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   73.   The allegations in this paragraph are against a defendant other than


                                                   10
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20          PageID.167   Page 11 of 21



        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   74.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   75.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   76.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   77.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   78.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   79.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   80.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   81.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.


        COUNT II – SHAREHOLDER OPPRESSION PURSUANT TO MCL
        450.1489 (AGAINST BETA CAE SYSTEMS INTERNATIONAL AG)

                   82.   Defendant BETA SWISS incorporates by reference the answers in all



                                                   11
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20         PageID.168   Page 12 of 21



        preceding paragraphs as if more fully set forth herein.

                   83.   BETA SWISS admits the allegations contained in paragraph 83 of the

        Complaint.

                   84.   BETA SWISS denies the allegations contained in paragraph 84 of the

        Complaint because they are untrue.

                   85.   BETA SWISS denies the allegations contained in paragraph 85 of the

        Complaint because they are untrue.

                   86.   BETA SWISS denies the allegations contained in paragraph 86 of the

        Complaint because they are untrue.

                   87.   BETA SWISS denies the allegations contained in paragraph 87 of the

        Complaint because they are untrue.

                   88.   BETA SWISS denies the allegations contained in paragraph 88 of the

        Complaint because they are untrue.

                   89.   BETA SWISS denies the allegations contained in paragraph 89 of the

        Complaint because they are untrue.

                   90.   BETA SWISS denies the allegations contained in paragraph 90 of the

        Complaint because they are untrue.

                   91.   BETA SWISS denies the allegations contained in paragraph 91 of the

        Complaint because they are untrue.

                   92.   BETA SWISS denies the allegations contained in paragraph 92 of the



                                                   12
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20          PageID.169   Page 13 of 21



        Complaint because they are untrue.

                   93.   BETA SWISS denies the allegations contained in paragraph 93 of the

        Complaint because they are untrue.

                   94.   BETA SWISS denies the allegations contained in paragraph 94 of the

        Complaint because they are untrue.

                   95.   BETA SWISS denies the allegations contained in paragraph 95 of the

        Complaint because they are untrue.

                   96.   BETA SWISS denies the allegations contained in paragraph 96 of the

        Complaint because they are untrue.

                   WHEREFORE, Defendant BETA SWISS prays that this Honorable Court

        deny all of the remedies that Plaintiffs request in the Complaint, dismiss Plaintiffs’

        Complaint with prejudice, award Defendant BETA SWISS all attorney fees and

        costs that are permissible under the law, and afford BETA SWISS all other relief as

        the Court deems just and proper.


            COUNT III – BREACH OF FIDUCIARY DUTY (AGAINST JENNIFER
                                 ATHANASIADIS)

                   98.   Defendant BETA SWISS incorporates by reference the answers in all

        preceding paragraphs as if more fully set forth herein.

                   99.   The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.



                                                   13
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20         PageID.170   Page 14 of 21



                   100. The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   101. The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   102. The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   103. The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   104. The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.

                   105. The allegations in this paragraph are against a defendant other than

        BETA SWISS. BETA SWISS denies the allegations on that basis.


            COUNT IV – BREACH OF FIDUCIARY DUTY (AGAINST BETA CAE
                          SYSTEMS INTERNATIONAL AG)

                   106. Defendant BETA SWISS incorporates by reference the answers in all

        preceding paragraphs as if more fully set forth herein.

                   107. The allegation in paragraph 107 of the Complaint states a legal

        conclusion for which an answer is not warranted.

                   108. BETA SWISS denies the allegations contained in paragraph 108 of the

        Complaint because they are untrue.



                                                   14
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20         PageID.171    Page 15 of 21



                   109. BETA SWISS denies the allegations contained in paragraph 109 of the

        Complaint because they are untrue.

                   110. BETA SWISS denies the allegations contained in paragraph 110 of the

        Complaint because they are untrue.

                   WHEREFORE, Defendant BETA SWISS prays that this Honorable Court

        deny all of the remedies that Plaintiffs request in the Complaint, dismiss Plaintiffs’

        Complaint with prejudice, award Defendant BETA SWISS all attorney fees and

        costs that are permissible under the law, and afford BETA SWISS all other relief as

        the Court deems just and proper.

                                     COUNT V – CONSPIRACY

                   111. Defendant BETA SWISS incorporates by reference the answers in all

        preceding paragraphs as if more fully set forth herein.

                   112. BETA SWISS denies the allegations contained in paragraph 112 of the

        Complaint because they are untrue.

                   113. BETA SWISS denies the allegations contained in paragraph 113 of the

        Complaint because they are untrue.

                   114. BETA SWISS denies the allegations contained in paragraph 114 of the

        Complaint because they are untrue.

                   115. BETA SWISS denies the allegations contained in paragraph 115 of the

        Complaint because they are untrue.



                                                   15
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20         PageID.172    Page 16 of 21



                   116. BETA SWISS denies the allegations contained in paragraph 116 of the

        Complaint because they are untrue.

                   117. BETA SWISS denies the allegations contained in paragraph 117 of the

        Complaint because they are untrue.

                   WHEREFORE, Defendant BETA SWISS prays that this Honorable Court

        deny all of the remedies that Plaintiffs request in the Complaint, dismiss Plaintiffs’

        Complaint with prejudice, award Defendant BETA SWISS all attorney fees and

        costs that are permissible under the law, and afford BETA SWISS all other relief as

        the Court deems just and proper.

                   COUNT VI – TORTIOUS INTERFERENCE WITH A BUSINESS
                              RELATIONSHIP OR EXPECTANCY

                   118. Defendant BETA SWISS incorporates by references the answers in all

        preceding paragraphs as if more fully set forth herein.

                   119. BETA SWISS denies the allegations contained in paragraph 119 of the

        Complaint because they are untrue.

                   120. BETA SWISS admits the allegations contained in paragraph 120.

                   121. BETA SWISS admits that Jennifer was also a shareholder in BETA

        SWISS. BETA SWISS denies the remaining allegations in paragraph 121 because

        they are untrue.

                   122. BETA SWISS denies the allegations contained in paragraph 122

        because they are untrue.


                                                   16
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20    PageID.173   Page 17 of 21



                   123. BETA SWISS denies the allegations contained in paragraph 123

        because they are untrue.

                   124. BETA SWISS denies the allegations contained in paragraph 124

        because they are untrue.

                   125. BETA SWISS denies the allegations contained in paragraph 125

        because they are untrue.

                   126. BETA SWISS denies the allegations contained in paragraph 126

        because they are untrue.

                   127. BETA SWISS denies the allegations contained in paragraph 127

        because they are untrue.

                   128. BETA SWISS denies the allegations contained in paragraph 128

        because they are untrue.

                   129. BETA SWISS denies the allegations contained in paragraph 129

        because they are untrue.

                   130. BETA SWISS denies the allegations contained in paragraph 130

        because they are untrue.

                   131. BETA SWISS denies the allegations contained in paragraph 131

        because they are untrue.

                   132. BETA SWISS denies the allegations contained in paragraph 132

        because they are untrue.



                                               17
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20               PageID.174     Page 18 of 21



                   133. BETA SWISS denies the allegations contained in paragraph 133

        because they are untrue.

                   WHEREFORE, Defendant BETA SWISS prays that this Honorable Court

        deny all of the remedies that Plaintiffs request in the Complaint, dismiss Plaintiffs’

        Complaint with prejudice, award Defendant BETA SWISS all attorney fees and

        costs that are permissible under the law, and afford BETA SWISS all other relief as

        the Court deems just and proper.

                              AFFIRMATIVE AND OTHER DEFENSES

                   Defendant BETA SWISS, by and through its attorneys, Foley & Lardner LLP,

        state the following Affirmative Defenses:

                   1.    Plaintiffs fail, in whole or in part, to state a claim upon which relief may

        be granted.

                   2.    Plaintiffs’ claims against BETA SWISS are improper because Plaintiffs

        allege no oppressive conduct by BETA SWISS as a shareholder in BETA USA

        against them.

                   3.    Plaintiffs’ claims are barred, in whole or in part, under the applicable

        statute of limitations and/or laches.

                   4.    Plaintiffs’ claims are barred, in whole or in part, under the doctrine of

        unclean hands.

                   5.    Plaintiffs’ claims are barred, in whole or in part, under the doctrine of



                                                      18
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20              PageID.175    Page 19 of 21



        estoppel.

                   6.    Plaintiffs’ claims are barred, in whole or in part, by Galaitsis’ and

        Skarakis’ fraud, misrepresentations, and bad faith.

                   7.    Plaintiffs’ claims are barred, in whole or in part, because Galaitsis’ and

        Skarakis’ damages, if any, result from their own breach of their Employment

        Agreement.

                   8.    Plaintiffs’ claims are barred, in whole or in part, because Galaitsis’ and

        Skarakis’ were terminated and removed from the Board of Directors for cause.

                   9.    Upon information and belief, Plaintiffs’ claims are barred, in whole or

        in part, because of failure to mitigate damages.

                   10.   Defendant BETA SWISS reserves the right to assert additional or

        amend its Affirmative Defenses as additional facts become known.

                   WHEREFORE, Defendant BETA SWISS requests that the Complaint be

        dismissed with prejudice, and that it be awarded its costs and fees and such other

        and further relief as the Court may consider appropriate.




                                                      19
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20    PageID.176   Page 20 of 21



                                                 Respectfully submitted,

                                                 FOLEY & LARDNER LLP



                                                 /s/ Jeffrey S. Kopp
                                                 Mark A. Aiello (P43012)
                                                 Norman C. Ankers (P30533)
                                                 Jeffrey S. Kopp (P59485)
                                                 500 Woodward Avenue, Suite 2700
                                                 Detroit, MI 48226-3489
                                                 313.234.7100
                                                 maiello@foley.com
                                                 nankers@foley.com
                                                 jkopp@foley.com

                                                 Attorneys for Defendant BETA CAE
          Dated: March 30, 2020                  Systems International AG




                                            20
4816-3027-4736.3
      Case 4:19-cv-13792-MFL-MJH ECF No. 13 filed 03/30/20         PageID.177   Page 21 of 21




                                    CERTIFICATE OF SERVICE

                   The undersigned certifies that on March 30, 2020 he electronically filed

        Defendant BETA CAE Systems International AG’s Answer and Affirmative

        Defenses to the First Amended Complaint for Damages with the Clerk of the

        Court using the ECF system. Notice of this will be sent to the parties by operation

        of the Court’s electronic filing system. Parties may access this filing through the

        Court’s system.

                                                 /s/ Jeffrey S. Kopp
                                                 Jeffrey S. Kopp (P59485)
                                                 Foley & Lardner LLP




4816-3027-4736.3
